FILED
                            NOT FOR PUBLICATION                              FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30178

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00102-BLW

  v.
                                                 MEMORANDUM *
FRANCISCO OROPEZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                  B. Lynn Winmill, Chief District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Francisco Oropeza appeals from the sentence of 84 months and one day

imposed following his guilty-plea conviction for drug trafficking conspiracy and

distribution offenses, in violation of 21 U.S.C. §§ 841 and 846; and his jury-trial

conviction for brandishing a firearm in furtherance of a drug trafficking crime, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 924(c)(1). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Oropeza contends that the district court erred in concluding that it could not

impose a sentence below the statutory minimum because, through the enactment of

18 U.S.C. § 3553(a), Congress repealed by implication the mandatory minimum

sentencing provisions of § 924(c)(1). Oropeza’s contention is foreclosed by

United States v. Wipf, 620 F.3d 1168 (9th Cir. 2010).

      AFFIRMED.




                                          2                                   10-30178